DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Response to Arguments
The Applicant’s arguments with regards to the rejection of claims 18-31 and 39 under 35 U.S.C. 112(a) has been considered but is not persuasive. 
All aspects of the disclosure has been considered by the Examiner and nowhere is there any meaningful definition as to what makes two data sets of  a “different type” in a manner which properly defines the claim. Using temperature data as an example, it is not clear how a first set of temperature data taken from the model would represent a “different type” from temperature data collected from the active wellbore. Further, the only portion of the specification that the Applicant has pointed to regarding “comparing” (Page 8, lines 12-17, 19-25) does not even discuss what “different type” of  data sets are being compared. The abovementioned portion very generally discusses comparing well data of the model with tool data without any indication how the data sets are being compared not what is being compared. 
	The Applicant further asserts that “Additionally, the specification clearly states that a well characteristic, like downhole temperature, is associated with tool data that is a voltage signal (8:7-10). The voltage signal therefore "entails" the tool data representing the downhole temperature. A person of ordinary skill in the art would understand that a sensor outputs a signal (e.g., a voltage signal) as a result of a measured value. For example, the voltage would change depending on the downhole temperature measured. The signal could then be converted so that it is comparable with the model (9:13-18).”.
	It appears that there is only one type of data that is being compared, which is temperature.  At least from the cited portion of the specification as mentioned above, if the voltage signal is being converted to temperature data, which is the same type of data in the model, how is the tool data of  “a different type”?. The comparison is temperature vs. temperature which is the same type of data. 
	The Applicant finally argues that “The specification describes that the tool is arranged to sense well characteristics and receives tool data corresponding to the sensed characteristics (4:25-28). The voltage and magnetic signals correspond to well characteristics (e.g., downhole pressure or casing position) which are compared to data used in forming the model, which could 
There is no clear discussion of comparison of different types of data, e.g. temperature vs. pressure, and the Applicant has yet to point to any portion of the specification that clearly discusses such a comparison. If there is some specific comparison process which is used to compare the data sets based on their differences, such a detail would need to be recited in the claims.  Otherwise, to read the claims as requiring some specific definition (either by type or means of comparison) would require improper importing of limitations from the specification into the claims.  A reading of the specification provides no evidence to indicate that a specific definition for the data difference or the comparison must be importing into the claims to give meaning to the disputed terms, and hence the claims are seen as lacking full written description and being unclear. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064

The rejection of claim 18 under 35 U.S.C. 112(b) will be maintained due to the lack of clarity regarding the limitation “tool data being of a different type” as it is unclear what the what makes two data sets of “different type” in a manner which properly defines the claim.

	In light of the amendments to claims 32, 35 and 36, the rejection of the claims under 35 U.S.C 112(b) has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-31, 34 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 18, the specification fails to meaningfully define what makes two data sets of “different type” in a manner which properly defines the claim. There is no clear discussion of comparison of different types of data, e.g. temperature vs. pressure, in the specification. As discussed above, if there is some specific comparison process which is used to compare the data sets based on their differences, such a detail would need to be recited in the claims.   Either a more explicit recitation of the nature of the data or the manner in which the data is compared in keeping with the details of the instant specification may be sufficient to overcome the provided rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-31, 34 and 39  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18, it is unclear what entails “tool data being of a different type” because it is unclear what is different about the data set of the well model and the tool. In the instance that the two data set (from the model and instant wellbore) represent materially different properties such as temperature and pressure, it is not clear how the instant methods and models compare such data sets.  Clarification is required as to determine the metes and bounds of the instant claims.  It is not clear from the instant specification in what manner the different data sets are being compared either as being of different types or in what manner the data sets would be comparable.  If there is some specific comparison process which is used to compare the data sets based on their differences, such a detail would need to be recited in the claims.  
Claims 19-31, 34 and 39 are also rejected under this statute as the claims depend from claim 18. 
Allowable Subject Matter
Claims 32, 33, 35, 36 and 38 are allowed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676